In a proceeding by petitioner, White Plains Iron Works, Inc., a general contractor, to summarily vacate and discharge a mechanic’s *701lien on a public improvement, filed by respondent, A. W. Stangl, a subcontractor, the petitioner appeals from an order of the Supreme Court, Westchester County, dated January 10, 1962, which denied its application. The application was made on the ground that, while the notice of the lien as filed was acknowledged, it was not verified as required by section 12 of the Lien Law; hence, it was invalid. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld and Hill, JJ., concur; Brennan, J., not voting.